Exhibit 24 POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 28th day of January, 2010. /s/ Michael Yanney Michael Yanney POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 9th day of February, 2010. /s/ Mariann Byerwalter Mariann Byerwalter POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 19th day of January, 2010. /s/ William S. Carter, M.D. William S. Carter, M.D. POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 19th day of January, 2010. /s/ Patrick J. Jung Patrick J. Jung POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 20th day of January, 2010. /s/ George H. Krauss George H. Krauss POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 20th day of January, 2010. /s/ Martin A. Massengale Martin A. Massengale POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 27th day of January, 2010. /s/ Gail Walling Yanney Gail Walling Yanney POWER OF ATTORNEY The undersigned hereby appoints Michael J. Draper as his agent and attorney-in-fact for the purpose of executing and filing all reports on Form10-K, including any amendments or supplements thereto, relating to the year ending December31, 2009, required to be filed with the Securities and Exchange Commission by America First Tax Exempt Investors, L.P. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 22th day of January, 2010. /s/ Clayton K. Yeutter Clayton K. Yeutter
